ICE Trade Vault Ultimate Parent and Affiliate Information Notification SBSR Reporting Rule 906(b) of the Securities and Exchange Commission 17 CFR Part 242 Regulation SBSR - Reporting and Dissemination of Security-Based Swap Information "requires each participant of a registered SDR to provide information sufficient to identify the participant's ultimate parent(s) and any affiliate(s) of the participant that also are participants of the registered SDR, using ultimate parent ID's and counterparty IDs." Please complete sections below: ICE Trade Vault User Legal Entity Name: ICE Trade Vault User Legal Entity ID (LEI): Ultimate Parent: Ultimate Parent ID (LEI): ICE Trade Vault Affiliate Participants & Affiliate IDs (LEIs): The ICE Trade Vault User Legal Entity noted above agrees to immediately notify ICE Trade Vault should the Ultimate Parent and/or Affiliate Information change. Date of Notification Signature of Requesting User Name of Requesting User Signatory
